Broyles, C. J.
1. The grounds of the amendment to the motion for a new trial show no cause for a reversal of the judgment below.
2. While evidence adduced upon the trial amply authorized the defendant’s acquittal, there was other evidence which authorized his conviction; and, the finding of the jury against him having been approved by the trial judge, and no error of law upon the trial appearing, this court is without authority to interfere.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.